Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 25, 2016

                                      No. 04-16-00252-CV

                               Jean Eckford HARDAWAY, Et al.,
                                           Appellants

                                                 v.

                              Lou Eda Korth Stubbs NIXON, Et al.,
                                          Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 12-09-0188-CVK
                         Honorable Russell H. Wilson, Judge Presiding


                                         ORDER
       On August 4, 2016, this court ordered appellants to request the reporter’s record(s) and
provide written proof to this court that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellants are entitled to appeal without paying
the reporter’s fee. On August 15, 2016, appellants’ attorney, Ms. Stella Grace Marks, filed
copies of letters she sent to Mr. Richey Gentry and Ms. Leticia Escamilla, the two reporters
responsible for preparing, certifying, and filing the reporter’s records in this appeal.

        On August 19, 2016, this court ordered Mr. Gentry to file his portion of the designated
reporter’s record in this appeal no later than September 16, 2016.

        On August 19, 2016, Ms. Marks filed a copy of a second letter she sent to Ms. Escamilla
stating the agreement to pay a deposit and then the balance owed once Ms. Escamilla determined
her fee for preparing the record. Ms. Escamilla is hereby ORDERED to file her portion of the
designated reporter’s record in this appeal no later than September 23, 2016.

       In her letter to Ms. Escamilla, Ms. Marks indicated additional reporter’s records may be
required from a Mr. Turner. Ms. Marks is hereby ORDERED to provide a written update to
this court no later than September 2, 2016 regarding (1) whether Mr. Turner did in fact
prepare additional records in this case, and (2) what arrangements Ms. Marks has made to
obtain and pay for those records.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court